Citation Nr: 0824371	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  95-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability.  

2.  Entitlement to vocational rehabilitation subsistence 
allowance under the provisions of Chapter 31, Title 38, 
United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to 
February 1975.

This matter was initially before the Board of Veterans' 
Appeals (Board) from January 1995 and November 1997 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  In the January 1995 decision, the 
RO denied the veteran's claim for entitlement to vocational 
rehabilitation benefits.  In the November 1997 decision, the 
RO denied reopening the claim for service connection for a 
psychiatric disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND
 
These issues have been before the Board on multiple 
occasions.  The procedural history of these claims was laid 
out in detail in the August 2007 Board decision, and the 
Board need not repeat it here.  The last time the Board had 
this case, it determined that the veteran had submitted a 
timely substantive appeal regarding the issue of whether new 
and material evidence had been submitted to reopen the claim 
for service connection for a psychiatric disability.  The 
Board then remanded that issue because the RO needed to do 
the following: (1) send the veteran a letter complying with 
the Veterans Claims Assistance Act of 2000 (VCAA) and the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006); and, 
(2) issue a supplemental statement of the case addressing the 
issue of whether new and material evidence has been received 
to reopen a claim for service connection for a psychiatric 
disability.  The Board held the issue of entitlement to 
vocational rehabilitation subsistence allowance in abeyance 
pending the outcome of the issue pertaining to the 
psychiatric disability.
 
In a September 2007 VCAA letter, VA stated the following, in 
part:
 
You were previously denied service connection for a 
psychiatric disorder.  You were notified of the decision on 
September 20, 1983.  The appeal period for that decision has 
expired and the decision is now final.  In order to reopen 
your claim, we need new and material evidence.
 
*	To qualify as new, the evidence must be in 
existence and be submitted to VA for the first 
time.  Although VA will make reasonable efforts 
to help you obtain currently existing evidence, 
we cannot provide a medical examination or 
obtain a medical opinion until your claim is 
successfully reopened.
 
*	In order to be considered material, the 
additional existing evidence must pertain to the 
reason your claim was previously denied.
 
Your claim was previously denied because the evidence 
submitted was not new and material; it essentially duplicated 
evidence that was previously considered and was merely 
cumulative.  Therefore, the evidence you submit must relate 
to this fact. . . . 
 
In Kent, the Court held that the VCAA notice must include the 
bases for the denial in the prior decision and describe what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent, 20 Vet. 
App. at 9.  Therefore, the question of what constitutes new 
and material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).
 
There are two problems with the September 2007 letter.  
First, it states that the last time the veteran's claim for 
service connection for a psychiatric disability was denied 
was in September 1983.  That is incorrect.  The last time the 
claim was denied was in a June 1995 administrative denial.  
There, the RO informed the veteran that he needed to submit 
new and material evidence showing that his "nervous 
condition was incurred in or aggravated during military 
service."  The veteran was given his appellate rights but 
did not appeal the denial.  Therefore, the June 1995 
administrative denial is the last time his claim was denied.  
 
Second, the September 2007 letter did not explain to the 
veteran what specific element or elements were missing at the 
time of the last denial and what evidence would be necessary 
to substantiate that element or elements to establish service 
connection.  At the time of the June 1995 decision, the 
evidence of record consisted of service medical records, VA 
and private medical records, lay statements, and statements 
from the veteran, including applications for benefits.  There 
was, however, nothing showing a psychiatric disability in the 
service medical records.  The veteran had been diagnosed with 
a psychiatric disability following his discharge from 
service.  Hence, the two elements lacking at the time of the 
June 1995 decision were lack of competent evidence of an in-
service psychiatric disability and a lack of competent 
evidence of a nexus between any post service psychiatric 
disability and service.  This is the kind of information that 
the September 2007 letter should have informed the veteran in 
order to comply with the Kent decision.  
 
Additionally, in September 2007 letters submitted to VA, the 
veteran has raised a claim of clear and unmistakable error 
regarding the initial denial of service connection for a 
psychiatric disability in a September 1983 rating decision.  
See 38 C.F.R. § 3.105(a) (2007).  This claim is inextricably 
intertwined with the claim involving whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a psychiatric disability.  That is, 
if clear and unmistakable error is found in the September 
1983 rating decision, it will impact the veteran's 
application to reopen.  See Smith (Daniel) v. Gober, 236 F.3d 
1370, 1373 (Fed. Cir. 2001) (Where the facts underlying 
separate claims are "intimately connected," the interests 
of judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together); see also 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the claim 
for clear and unmistakable error must be considered prior to 
further adjudication of the application to reopen.  
 
As has been stated in the prior Board remands, the question 
of entitlement to vocational rehabilitation benefits is 
inextricably intertwined with the application to reopen the 
claim of entitlement to service connection for a psychiatric 
disability.  See id.  This claim will be again deferred 
pending the readjudication of the claim to reopen.
 
Lastly, in the March 2008 supplemental statement of the case, 
the RO incorrectly stated, "The Board of Veterans' Appeals 
has determined that the evidence you submitted in 1995 was 
new and material and germane to the issue of service 
connection for a psychiatric disorder."  There has been no 
such finding by the Board.  In its August 2007 decision, it 
determined the veteran had submitted a timely substantive 
appeal regarding the issue of whether new and material 
evidence had been received to reopen the claim for service 
connection for a psychiatric disability.  In issuing a new 
supplemental statement of the case, the RO must make its own 
determination whether the veteran has submitted new and 
material evidence to reopen the claim for service connection 
for a psychiatric disability since the June 1995 denial.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should first adjudicate whether 
there was clear and unmistakable error in the 
September 1983 rating decision, which denied 
service connection for a psychiatric 
disability.
 
2.  If clear and unmistakable error is not 
found, then the RO must then issue a VCAA 
letter to the veteran that informs him of 
evidence necessary to substantiate his 
application to reopen the claim for service 
connection for a psychiatric disability 
(wording for such portion of the letter is 
provided below), what information and evidence 
must be submitted by the veteran, what 
information and evidence will be obtained by 
VA, and how disability evaluations and 
effective dates are assigned and the type 
evidence which impacts those determinations.  
As to informing the veteran of the evidence 
necessary to substantiate his claim, the 
letter should include the following:
 
You were previously denied entitlement to service 
connection for a psychiatric disability in 
September 1983.  You submitted an application 
reopen the claim in a January 1995 statement.  In a 
June 1995 administrative denial, VA denied 
reopening your claim for service connection for a 
psychiatric disability.  This was the last time 
your claim was denied.  In order to reopen the 
claim for entitlement to service connection for a 
psychiatric disability, we need new and material 
evidence.
 
*	To qualify as new, the evidence must 
be in existence and be submitted to VA 
for the first time.  Although VA will 
make reasonable efforts to help you 
obtain currently existing evidence, we 
cannot provide a medical examination 
or obtain a medical opinion until your 
claim is successfully reopened.
 
*	In order to be considered material, 
the additional existing evidence must 
pertain to the reason your claim was 
previously denied.
 
In a claim for service connection, you need to 
submit (1) competent evidence of in-service disease 
or injury, (2) competent evidence of a current 
disability, and (3) competent evidence of a 
relationship between the post service disability 
and a disease or injury in service.
 
At the time of the June 1995 decision, the evidence 
of record showed that you had a post service 
psychiatric disability.  Thus, you met the second 
element discussed above.  The two elements lacking 
at the time of the June 1995 decision were the lack 
of competent evidence of an in-service psychiatric 
disability and a lack of competent evidence of a 
nexus between service and any post service 
psychiatric disability.  Therefore, the evidence 
you submit must relate to one or both of these 
facts in order for the claim for service connection 
to be reopened and considered on the merits.  
 
3.  After undertaking any other development deemed 
appropriate, and if clear and unmistakable error is not 
found in the September 1983 rating decision, which 
denied service connection for a psychiatric disability, 
the RO must readjudicate (1) whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a psychiatric 
disability; and, (2) entitlement to a vocational 
rehabilitation subsistence allowance under the 
provisions of Chapter 31, Title 38, United States Code. 
 If the benefits sought are denied, the veteran and his 
representative, if he has one, should be furnished with 
a Supplemental Statement of the Case and afforded an 
opportunity to respond before the record is returned to 
the Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

